Case 2:17-cv-04140-DWL Document 135-15 Filed 05/15/19 Page 1 of 3




                    EXHIBIT M
           Case 2:17-cv-04140-DWL Document 135-15 Filed 05/15/19 Page 2 of 3




Account:   9245 Check#:1398 Amount:$100,000.00 Sequence:500107745 Deposited Account:   0900
Date:04/18/2018 CaptureSequence:0
           Case 2:17-cv-04140-DWL Document 135-15 Filed 05/15/19 Page 3 of 3




Account:   9245 Check#:1641 Amount:$100,000.00 Sequence:500199755 Deposited Account:   0900
Date:09/24/2018 CaptureSequence:0
